Case 2:18-cr-20704-GCS-RSW ECF No. 48, PageID.238 Filed 03/19/21 Page 1 of 6




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA,

                 Plaintiff,
                                           Case No. 18-20704
vs.
                                           HON. GEORGE CARAM STEEH
DANNY LEE WOODS

              Defendant.
___________________________/

            ORDER DENYING DEFENDANT’S MOTION
             TO SUPPLEMENT MOTION TO VACATE
       SENTENCE PURSUANT TO 28 U.S.C. § 2255 (ECF No. 42)

      This matter comes before the Court on defendant Danny Lee

Woods’s motion to supplement his original motion to vacate, set aside or

correct his sentence under 28 U.S.C. § 2255 (ECF No. 42). For the

reasons set forth below, defendant’s motion is DENIED.

                     PROCEDURAL BACKGROUND

      On February 27, 2019, pursuant to a Rule 11 Plea Agreement,

Woods pled guilty to two counts of possession with intent to distribute

controlled substances and one count of possession of a firearm in

furtherance of a drug trafficking crime (ECF No. 18). In the Plea

Agreement, the parties agreed that defendant qualified as a career

                                     -1-
Case 2:18-cr-20704-GCS-RSW ECF No. 48, PageID.239 Filed 03/19/21 Page 2 of 6




offender under the sentencing guidelines and calculated a guideline range

of 262 to 327 months’ imprisonment. Subsequently, the Sixth Circuit

decided United States v. Havis, 927 F.3d 382 (6th Cir. 2019) (en banc),

holding that prior convictions for attempting to violate state drug laws do

not qualify as “controlled substance offenses” for purposes of determining

career offender status under USSG § 4B1.2(b). Both parties addressed

the implications of Havis in their sentencing memoranda filed with the

Court (ECF Nos. 21, 22). At sentencing, the Court found that Woods did

qualify as a career offender and sentenced him below the agreed-upon

guideline range, to a total of 240 months’ imprisonment (ECF No. 23).

      Judgment was entered on July 25, 2019 and Woods’s conviction

became final on August 8, 2019. See Fed. App. R. 4(b)(1)(A). Woods did

not challenge his sentence on direct appeal. On July 22, 2020, Woods

filed a timely motion to vacate his sentence under 28 U.S.C. § 2255 (ECF

No. 33).

      In his § 2255 motion, Woods claimed that his defense counsel

provided ineffective assistance by failing to object to the career offender

designation at sentencing based on the Havis decision. On December 2,

2020, the Court entered an order denying Woods’s § 2255 motion (ECF

No. 38). Woods’ mailed a request for an extension of time to file his reply


                                     -2-
Case 2:18-cr-20704-GCS-RSW ECF No. 48, PageID.240 Filed 03/19/21 Page 3 of 6




on November 6, 2020 (ECF No. 39), but it was not received by the Court

until after the order was entered. The Court granted Woods’s request for

an extension and stated it would consider whether any arguments made in

the reply require the previous order to be modified (ECF No. 40). Woods

filed his reply on January 6, 2021 (ECF No. 41). Woods also filed the

pending motion to amend his § 2255 motion, seeking to add two additional

claims. The first is a claim of ineffective assistance based on defense

counsel’s purported failure to file a direct appeal after Woods “instructed

him to do so.” The second claim is that the Court “misadvised” him at

sentencing about his right to file an appeal.

                  LEGAL STANDARD AND ARGUMENT

      Generally, amendments to a § 2255 motion must be made within the

one-year statute of limitations period, which begins to run when the

judgment becomes final. 28 U.S.C. § 2255(f)(1). Woods’s conviction

became final on August 8, 2019, so the one-year limitations period expired

on August 8, 2020. Woods’s motion to supplement was filed January 6,

2021, more than one year after his conviction became final.

      An exception to the statute of limitations provides that an amendment

will relate back to the original § 2255 motion when it “asserts a claim or

defense that arose out of the conduct, transaction, or occurrence set out”


                                     -3-
Case 2:18-cr-20704-GCS-RSW ECF No. 48, PageID.241 Filed 03/19/21 Page 4 of 6




in the original § 2255 motion. Fed. R. Civ. P. 15(c)(1)(B). To meet this

requirement, the supplemental claims must share the same “common core

of operative facts” as the claim in the original § 2255 motion. Mayle v.

Felix, 545 U.S. 644, 664 (2005). However, when an untimely supplemental

claim “asserts a new ground for relief supported by facts that differ in both

time and type from those” in the original § 2255 motion, the untimely

supplemental claim “does not relate back,” and is therefore barred by the

one-year time limit. Id. at 656.

I.    Ineffective Assistance of Counsel

      “If an untimely ineffective assistance of counsel claim is based on a

distinct type of attorney malfeasance from a timely ineffective assistance of

counsel claim,” then the untimely ineffective assistance claim “does not

relate back to the original claim.” United States v. Allen, No. 14-20191,

2020 WL 2467122, at *4 (E.D. Mich. May 13, 2020) (citing Watkins v.

Deangelo-Kipp, 854 F.3d 846, 850 (6th Cir. 2017)). Woods seeks to add a

claim for ineffective assistance of counsel based on his defense counsel’s

purported failure to file a direct appeal after Woods instructed him to do so.

The type of malfeasance and the core of operative facts that would support

this claim are different in both time and type from those related to the

original ineffective assistance claim, concerning counsel’s purported failure


                                     -4-
Case 2:18-cr-20704-GCS-RSW ECF No. 48, PageID.242 Filed 03/19/21 Page 5 of 6




to object to the career offender designation at sentencing. The ineffective

assistance of counsel claim that Woods seeks to add does not relate back

to the ineffective assistance of counsel claim in his original § 2255 motion,

and for that reason the new claim is time-barred.

II.    Court’s Advice Regarding Appellate Rights

       Woods’s second claim is that the Court “misadvised” him about his

appellate rights at sentencing. Again, this claim involves facts that differ in

time and type from the claim in Woods’s original § 2255 motion that his

counsel failed to object to the career offender designation at sentencing.

Thus, Woods’s second proposed claim also does not relate back to his

original § 2255 motion and is time-barred.

III.   Consideration of Reply

       The Court has considered the arguments made by Woods in his

reply to the government’s response to his original § 2255 motion. Woods

makes the same arguments, including that his counsel was ineffective

because he failed to argue that Havis is controlling precedent and that

United States v. Thomas, 969 F.3d 583 (6th Cir. 2020) conflicts with Havis

and was therefore incorrectly decided. The Court addressed this

argument, as well as the others made by Woods, in its order denying his

motion. The reply does not present any new arguments that result in a


                                      -5-
Case 2:18-cr-20704-GCS-RSW ECF No. 48, PageID.243 Filed 03/19/21 Page 6 of 6




different decision.

                                   CONCLUSION

      Now therefore,

      IT IS HEREBY ORDERED that defendant’s motion to supplement his

motion to vacate, set aside or correct sentence under 28 U.S.C. § 2255

(ECF No. 42) is DENIED.

      IT IS HEREBY FURTHER ORDERED that defendant’s supplemental

motion to vacate (ECF No. 43) is STRICKEN.

Dated: March 19, 2021

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE



                                 CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record on
                   March 19, 2021, by electronic and/or ordinary mail and also
                   on Danny Woods #56943-039, FCI Gilmer, P.O. Box 6000,
                                   Glenville, WV 26351-6000.

                                       s/Brianna Sauve
                                         Deputy Clerk




                                            -6-
